                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE

                                                                         )
In re:                                                                   )    Chapter 11
                                                                         )
RTI HOLDING COMPANY, LLC,1                                               )    Case No. 20-12456 (JTD)
                                                                         )
                                   Debtors.                              )    (Jointly Administered)
                                                                         )
                                                                         )
                                                         Objection Deadline: October 29, 2020 at 4:00 p.m. (ET)
                                                           Hearing Date: November 5, 2020 at 11;00 a.m. (ET)

        DEBTORS’ APPLICATION PURSUANT TO SECTION 327(e) OF THE
    BANKRUPTCY CODE, RULE 2014 OF THE FEDERAL RULES OF BANKRUPTCY
      PROCEDURE, AND LOCAL RULE 2014-1 FOR AN ORDER AUTHORIZING
         THE RETENTION AND EMPLOYMENT OF CHENG COHEN LLC,
         AS SPECIAL CORPORATE AND FRANCHISE COUNSEL TO THE
                  DEBTORS AND DEBTORS IN POSSESSION


                   The above-captioned debtors and debtors in possession (the “Debtors”) hereby

file this application (the “Application”) for the entry of an order substantially in the form

annexed hereto as Exhibit A (the “Proposed Order”), pursuant to section 327(e) of Title 11 of

1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.



DOCS_LA:333125.5
the United States Code (the “Bankruptcy Code”), Rule 2014(a) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2014-1 of the Local Rules of

Bankruptcy Practice and Procedure for the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), authorizing the Debtors to retain and employ Cheng Cohen LLC

(“Cheng Cohen” or the “Firm”), as special corporate and franchise counsel to the Debtors as of

the commencement of these cases. In support of the Application, the Debtors rely upon and

incorporate by reference the Rule 2016 statement attached hereto as Exhibit B , the declaration

of Amy Cheng (the “Cheng Declaration”) attached hereto as Exhibit C and the declaration of

Shawn Lederman (the “Lederman Declaration”) attached hereto as Exhibit D. In further support

of the Application, the Debtors respectfully state as follows:

                                  JURISDICTION AND VENUE

                   1.   The United States Bankruptcy Court for the District of Delaware (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. This matter is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2), and the Debtors confirm their consent pursuant to Local Rule 9013-1(f) to the entry

of a final order by the Court in connection with this Application to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

                   2.   Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409.



                                                  2
DOCS_LA:333125.5
                   3.       The statutory bases for the relief sought herein are sections 327(e) of the

Bankruptcy Code, Bankruptcy Rule 2014(a), and Local Rule 2014-1.

                                                 BACKGROUND

                   4.       On October 7, 2020 (the “Petition Date”), RTI Holding Company, LLC

and certain of its affiliates commenced these cases by filing voluntary petitions for relief under

chapter 11 of the Bankruptcy Code. The Debtors have continued in the possession of their

property and have continued to operate and manage their business as debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee, examiner or

committee has been appointed in the Debtors’ chapter 11 cases.2

                   5.       The Debtors develop, operate, and franchise casual dining restaurants in

the United States, Guam, and five foreign countries under the Ruby Tuesday® brand. The

company-owned and operated restaurants (i.e., non-franchise) are concentrated primarily in the

Southeast, Northeast, Mid-Atlantic and Midwest regions of the United States.

                   6.       The factual background regarding the Debtors, including their current and

historical business operations and the events precipitating the chapter 11 filings, is set forth in

detail in the Declaration of Shawn Lederman, Chief Executive Officer of Ruby Tuesday, Inc., in

Support of First Day Pleadings [Docket No. 3] (the “First Day Declaration”) and is fully

incorporated herein by reference.




2
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Declaration.


                                                          3
DOCS_LA:333125.5
                                      RELIEF REQUESTED

                   7.   By this Application, the Debtors seek the entry of an order authorizing the

employment of Cheng Cohen as special corporate and franchise counsel to the Debtors. The

Debtors request that Cheng Cohen be retained to perform the services described in this

Application.

                                       BASIS FOR RELIEF

                   8.   Section 327(e) of the Bankruptcy Code authorizes a debtor, with court

approval, to retain

                        for a specified special purpose, other than to represent the
                        trustee in conducting the case, an attorney that has
                        represented the debtor, if in the best interest of the estate,
                        and if such attorney does not represent or hold any interest
                        adverse to the debtor or to the estate with respect to the
                        matter on which such attorney is to be employed.


11 U.S.C. § 327(e). Clarifying the statute, Bankruptcy Rule 1107(b) provides that “a person is

not disqualified for employment under section 327 of this title by a debtor in possession solely

because of such person’s employment by or representation of the debtor before the

commencement of the case.”

                   9.   Accordingly, retention of special counsel is permissible so long as: (a) the

appointment is in the best interest of the debtor’s estate, (b) counsel does not hold an interest

adverse to the estate with respect to the subject matter of its retention, and (c) the engagement

does not amount to conducting the bankruptcy case for the debtor in possession. See In re

DeVlieg, Inc., 174 B.R. 497 (N.D. Ill. 1994); In re Carla Leather, Inc., 44 B.R. 457, 474 (Bankr.

S.D.N.Y. 1984), aff’d, 50 B.R. 764 (S.D.N.Y. 1985) (“[section] 327(e) bars engagement of

                                                  4
DOCS_LA:333125.5
special counsel only in the presence of an actual conflict of interest concerning the subject matter

of the engagement.”).

                   10.    Cheng Cohen’s retention as the Debtors’ special corporate and franchise

counsel falls within the scope of section 327(e) of the Bankruptcy Code. See, e.g., In re

Bertucci’s Holdings, Inc., Case No. 18-10894 (MFW) (Bankr. D. Del. May 31, 2018)

(authorizing retention of special corporate counsel under section 327(e) of the Bankruptcy

Code); In re Dex Liquidating Co., Case No. 17-12913 (KJC) (Bankr. D. Del. January 19, 2018)

(same).

                         SERVICES TO BE PROVIDED BY CHENG COHEN

                   11.    Cheng Cohen has been providing legal services to the Debtors since

December 2017.

                   12.    The Debtors have filed an application contemporaneously herewith

seeking to employ Pachulski Stang Ziehl & Jones LLP (“PSZJ”) as general bankruptcy counsel

in connection with the commencement and prosecution of these chapter 11 cases. It is the

intention of the Debtors that the services to be performed by Cheng Cohen, and those services to

be performed by PSZJ, and any other parties retained by the Debtors, will not be duplicative, but

rather will ensure the most economic and effective means for the Debtors to be represented in

these cases while continuing to operate their business. However, Cheng Cohen may be required,

from time to time, to consult and/or advise PSZJ with regard to the matters on which Cheng

Cohen is representing the Debtors, which may include, without limitation, matters that impact

the Debtors’ efforts to consummate a chapter 11 plan of reorganization.



                                                   5
DOCS_LA:333125.5
                   13.   In sum, the professional services that Cheng Cohen has rendered to the

Debtors and may continue to render shall include, but shall not be limited to, the following:

                         a.     Representation regarding general corporate matters, including
                                financing representation;

                         b.     Provide day-to-day advice regarding employment matters,
                                including termination and wage and hour matters;

                         c.     Consult with the Debtors regarding matters of franchise law and
                                the Debtors’ relationships and transactions with franchisees;

                         d.     Assist with the preparation of agreements and other documents in
                                connection with the transactions contemplated in the Plan to be
                                proposed by the Debtors; and

                         e.     Provide mergers and acquisition advice in connection with a sale
                                of substantially all assets of the Debtors in connection with their
                                chapter 11 cases.

                   14.   Cheng Cohen has stated its desire and willingness to continue to act as

special corporate and franchise counsel to the Debtors, and to render the necessary professional

services required in connection therewith. Moreover, the retention and employment of Cheng

Cohen as special corporate and franchise counsel would prevent the Debtors’ estates from

incurring the unnecessary cost of employing a new firm to essentially repeat work previously

done by Cheng Cohen. Accordingly, the employment and retention of Cheng Cohen as special

corporate and franchise counsel is in the best interest of the Debtors and their estates and

therefore should be approved.

                                         COMPENSATION

                   15.   Cheng Cohen intends to apply to the Court for allowance of compensation

and reimbursement of expenses in accordance with the applicable provisions of the Bankruptcy

Code, the Bankruptcy Rules, the Local Rules and the guidelines promulgated by the United

                                                  6
DOCS_LA:333125.5
States Trustee, and pursuant to any additional procedures that may be established by the Court in

these cases. Cheng Cohen’s allowed fees will be paid by the Debtors. Cheng Cohen’s fees for

professional services are based upon its hourly rates, which are periodically adjusted. The

Firm’s current range of standard hourly rates are:

                                a. $495 to $625 (Partners)

                                b. $345 to $445 (Associates)

                                c. $225 (Paralegals)

Amy Cheng and Antonia Scholz will be the primary attorneys at the Firm who will work on this

matter.

                   16.   Cheng Cohen will maintain records in support of any actual and necessary

costs and expenses incurred in connection with the rendering of its services in these cases.

Subject to application for and allowance by the Court, Cheng Cohen will receive reimbursement

for reasonable and documented out-of-pocket expenses incurred in connection with the services

rendered to the Debtors.

                   17.   Cheng Cohen intends to apply to the Court for payment of compensation

and reimbursement of expenses in accordance with the applicable provisions of the Bankruptcy

Code, the Bankruptcy Rules, the Local Rules, and any other orders entered in these chapter 11

cases for all services performed and expenses incurred after the Petition Date.

                   18.   The Debtors believe that the compensation arrangements with Cheng

Cohen are reasonable and at market rates, and similar to the rates charged to other clients in

similar circumstances.



                                                 7
DOCS_LA:333125.5
              DISINTERESTEDNESS AND DISCLOSURE OF CONNECTIONS

                   19.   To the best of the Debtors’ knowledge, information, and belief, other than

as set forth in the Cheng Declaration, Cheng Cohen: (a) has no connection with the Debtors,

their creditors, other parties in interest, or the attorneys or accountants of any of the foregoing, or

the United States Trustee or any person employed in the Office of the United States Trustee for

the District of Delaware; (b) does not hold any interest adverse to the Debtors’ estates; and (c)

believes it is a “disinterested person” as defined by section 101 (14) of the Bankruptcy Code.

Accordingly, the Debtors believes that Cheng Cohen is “disinterested” as such term is defined in

section 101(14) of the Bankruptcy Code.

                   20.   Cheng Cohen will review its files periodically during the pendency of

these chapter 11 cases to ensure that no conflicts or other disqualifying circumstances exist or

arise. If any new relevant facts or relationships are discovered or arise in such review, Cheng

Cohen will use reasonable efforts to identify such further developments and will promptly file a

supplemental affidavit, as required by Bankruptcy Rule 2014(a).

                                               NOTICE

                   21.   Notice of this Motion shall be provided to the following parties, or their

counsel, if known: (a) the Office of the United States Trustee; (b) the Debtors’ fifty (50) largest

unsecured creditors on a consolidated basis; (c) counsel to Goldman Sachs Specialty Lending

Group, LP (as administrative and collateral agent); (d) any official committee of unsecured

creditors appointed in this matter; and (e) any party that has requested notice pursuant to




                                                   8
DOCS_LA:333125.5
Bankruptcy Rule 2002 (collectively, the “Notice Parties”). The Debtors submit that, in light of

the nature of the relief requested, no other or further notice need be given.

                                       NO PRIOR REQUEST

                   22.   No prior request for the relief sought in the Application has been made to

this Court or any other court.


                             [Remainder of page intentionally left blank]




                                                  9
DOCS_LA:333125.5
                   WHEREFORE, the Debtors respectfully request that the Court enter an order,

substantially in the form attached hereto, granting the relief requested herein and granting such

other and further relief as is just and proper.



Dated: October 15, 2020

                                                        Ruby Tuesday, Inc., et al.

                                                        By:____________________________
                                                          Shawn Lederman
                                                           Its Chief Executive Officer




                                                  10
DOCS_LA:333125.5
